department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service irs p o box cincinnati oh legend b number c name d location x state y date m dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as an x nonprofit corporation on y under the x nonprofit corporation act and the x condominium act your articles of incorporation indicate that you are organized for the purpose of operating and managing the condominium and the condominium property for the use and benefit of the owners in part the articles also indicate you are authorized to levy and collect assessments and special_assessments when necessary from the owners for common expenses and limited common expenses and to utilize the proceeds of assessments and special_assessments in the exercise of your powers and duties establish reserves for maintenance improvements replacements working_capital bad_debts obsolescence and other purposes appropriate to your function institute defend or intervene in litigation or administrative proceedings in your name on behalf of yourself or two or more owners on matters affecting the condominium property a w regulate the administration use maintenance repair replacement and modification of the condominium property cause additional improvements to be made to the common elements and limited common elements grant servitudes easements leases licenses and concessions through or over the common elements and limited common elements and impose and receive payments fees or charges for the use rental or operation of the common elements and limited common elements to impose and receive payments fees or charges for the use rental or operation thereof on those to whom the common elements and limited common elements are allocated your bylaws indicate the following e your members shall consist of the owners of the b condominium units in the c development located at d interest of any member and the shares of a member in your funds and assets of as well as membership voting rights cannot be assigned alienated sold transferred mortgaged pledged pawned encumbered or conveyed in any manor except as an appurtenance to their unit membership is automatic when someone purchases a unit all members have automatic voting rights in addition the bylaws state that your directors and officers are required to be condominium_owners in c your officers currently consist of your president vice president and secretary treasurer you are paying your secretary treasurer m dollars per month and the monthly assessment on their unit as your property manager your form_1024 indicates that your activities consist of collecting assessments to provide services to the owners of the units in a two-story building and include paying for the water the security lights the utilities and the trash maintaining the landscaping of the common areas providing for the upkeep of painting the parking lot and roofing providing for the annual termite inspection and or treatment and paying for the insurance for the outside of your structure n w r w you provided a copy of your guidelines for being a good neighbor and homeowner which is given to each homeowner this document explains owners’ responsibilities including guest policies pet policies and restrictions on alternating units you are funded by owner assessments disbursements are for maintenance of common areas finally upon dissolution your assets if any will be divided equally among the b owners law sec_501 of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare further exemption shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47628k sec_1_501_c_4_-1 states a civic_league_or_organization may be exempt as an organization described in sec_501 of the code if it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements in revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare in revrul_74_99 1974_1_cb_131 a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in rancho santa fe association v u s u s t c s d cal the court held that a homeowner’s association representing property owners within an independent community was exempt under sec_501 despite closing certain recreational facilities for use by the general_public it was reasoned even though the association served the community that existed within rancho santa fe and the facilities were only open for use by members the association still served to promote the common good and general welfare of the people of the requisite of the community the court also determined that the rancho santa fe development was an independent community within the meaning of the statute as it was significant in size and self-contained in orientation the court reasoned that rancho santa fe was not the ordinary residential grouping of tract homes but was an independent community separated geographically from the city of san diego of which rancho santa fe was a sub-part in flat top lake ass'n v united_states circuit the court held that a homeowner’s association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public application of law you are not as described in sec_501 of the code and sec_1_501_c_4_-1 because your activities do not primarily promote civic betterment or social welfare you are primarily operating for the convenience and benefit of your members for example you are collecting assessments from members to pay for insurance utilities water painting and other services in addition your net assets upon dissolution will be letter rev catalog number 47628k divided equally among your members these facts illustrate you are serving the private interests of the member owners not the people of a community moreover you do not meet the provisions of sec_1_501_c_4_-1 because your activities are focused on providing services and amenities to the b member owners and do not primarily promote civic betterment or social welfare you are nearly identical to the organization that was denied exemption in revrul_74_17 like this organization you are a condominium housing project as defined by state statute your owner members benefit from your activities on the common areas through their undivided ownership_interest in the common areas your members pay assessments which are used to provide for the maintenance of common areas like the organization in the revenue_ruling because your activities such as providing landscaping maintaining parking areas are directed for the benefit of members you are not operated primarily for the promotion of social welfare contrary to revrul_74_99 you do not serve a community that resembles an area that could reasonably be identified as governmental because you are a condominium association of b owners in addition your activities such as paying for the water the security lights and maintaining the landscaping of the common areas benefit the b owners like the organization in the court case flat top lake ass'n v united_states you do not serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental rather the persons you serve are the b owners of condominiums furthermore your common areas are not for the use and enjoyment of the general_public therefore you are not primarily operating for the promotion of social welfare conclusion because you operate primarily for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the letter rev catalog number 47628k organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t letter rev catalog number 47628k been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements catalog number 47628k letter rev
